Campbell, J.,
delivered the opinion of the court.
The deed of trust does not in express terms provide for the continuance in business of the grantors selling and replenishing stock in the usual course of dealing, and therefore is not void on its face. It is true that the evidence shows such a course of dealing under the instrument as to make it fraudulent in fact as to creditors, but the right of the appellee is to be determined by the deed of trust. He stands on that as the foundation of his title, and is not implicated in the fraudulent conduct of the grantors in the deed after it was executed. As he is unaffected by their subsequent fraud, and the deed of trust is not per se fraudulent, his claim must prevail over that of the appellants.
. Affirmed.